

Exhibit 10.2
INSPERITY, INC. 2012 INCENTIVE PLAN


RESTRICTED STOCK AGREEMENT


This Restricted Stock Agreement (“Agreement”) is between Insperity, Inc. (the
“Company”) and _______________ (the “Grantee”), an employee of the Company or
one of its Subsidiaries, regarding an award (“Award”) of _____________ shares of
Common Stock (as defined in the Insperity, Inc. 2012 Incentive Plan (the
“Plan”), such Common Stock comprising this Award referred to herein as
“Restricted Stock”) awarded to the Grantee on ______________ (the “Award Date”),
such number of shares subject to adjustment as provided in the Plan, and further
subject to the following terms and conditions:
1.Relationship to Plan. This Award is subject to all of the terms, conditions
and provisions of, and administrative interpretations under, the Plan, if any,
which have been adopted by the Committee thereunder. Any question of
interpretation arising under this Agreement shall be determined by the Committee
and its determinations shall be final and conclusive upon all parties in
interest. Except as defined herein, capitalized terms shall have the same
meanings ascribed to them under the Plan.
2.    Vesting Schedule.
(a)    Subject to Section 3 below, the Award hereby granted shall become vested
in three (3) cumulative annual installments, with one-third (1/3) of the
Restricted Stock becoming vested on the first (1st) anniversary of the Award
Date, another one‑third (1/3) becoming vested on the second (2nd) anniversary of
the Award Date, and the remaining one-third (1/3) becoming vested on the
third (3rd) anniversary of the Award Date.
(b)    The Award granted under this Agreement will not vest or otherwise
accelerate solely as the result of a Change in Control. All unvested shares of
Restricted Stock subject to this Award shall vest, irrespective of the
limitations set forth in subparagraph (a) above, provided that the Grantee has
been in continuous Employment since the Award Date, upon the occurrence of:
(i)    a Qualifying Termination;
(ii)    a Non-Assumption; or
(iii)    the Grantee’s termination of Employment by reason of death or
Disability.
(c)    For purposes of this Agreement:

Officer RS Award_ Feb 2016

--------------------------------------------------------------------------------



(i)    “Cause” shall be determined solely by the Compensation Committee and
means a termination of Grantee’s Employment for:
a.
Gross negligence or willful misconduct in the performance of the Grantee’s
duties;

b.
Conviction or plea of nolo contendre for a felony or any crime involving moral
turpitude; or

c.
Committing an act of fraud or deceit intended to result in personal and
unauthorized enrichment of Grantee at the Company’s expense.

(ii)    “Disability” means that the Grantee has a disability such that he has
been determined to be eligible for benefits under a long-term disability plan
sponsored by the Company or a Subsidiary or, if the Grantee is not covered by
such a plan, a physical or mental impairment (a) which causes a Grantee to be
unable to perform the normal duties for an employer as determined by the
Committee in its sole discretion; and (b) which is expected either to result in
death (or blindness) or to last for a continuous period of at least twelve (12)
months. The Committee may require that the Grantee be examined by a physician or
physicians selected by the Committee.
(iii)    “Employment” means employment with the Company, a successor following a
Change in Control or a Subsidiary other than a Subsidiary that is a licensed
professional employer organization.
(iv)    A “Non-Assumption” shall be deemed to occur on the date of the
consummation of an event that constitutes a Change in Control as defined solely
under subsection (c) of the definition of Change in Control under section 2 of
the Plan, where in connection with such Change in Control, the successor entity,
or a parent of the successor entity, has not agreed to assume, replace or
substitute this Award with another award of equivalent or greater value, and on
substantially similar or more favorable terms.
(v)    “Qualifying Termination” means a termination of the Grantee’s Employment
within eighteen (18) months following a Change in Control for one or more of the
following reasons:
a.
A termination initiated by the Grantee due to (items (1) through (4) below
referred to herein as “Good Reason”):


2    Officer RS Award_ Feb 2016

--------------------------------------------------------------------------------



(1)    A diminution in the Grantee’s title, position, authority, duties or
responsibilities from those applicable to Grantee preceding the Change in
Control;
(2)    A change in the geographic location at which Grantee must perform
services, which shall mean requiring Grantee to be permanently based more than
50 miles from the Grantee’s principal Company location;
(3)    A diminution in Grantee’s base salary; or
(4)    A diminution in Grantee’s bonus opportunity, incentive compensation or
perquisites, if inconsistent with other executives with similar levels of
authority, duties or responsibilities; or
b.
An involuntary termination of the Grantee, other than for “Cause”.

For purposes of this Agreement, the Grantee’s termination of Employment will be
considered to be a Qualifying Termination for Good Reason if the Grantee has
provided written notice to the Company of the condition the Grantee claims
constitutes Good Reason within ninety (90) days of the initial existence of such
condition, the condition specified in the notice remains uncorrected for thirty
(30) days after receipt of the notice by the Company, and the Grantee actually
terminates Employment after the thirty (30) day correction period and before the
expiration of the time limit required of a Qualifying Termination.

3    Officer RS Award_ Feb 2016

--------------------------------------------------------------------------------



3.    Forfeiture of Award. Except as provided in another written agreement
between the Grantee and the Company, if the Grantee’s Employment terminates
other than by reason of death, Disability or Qualifying Termination, all
unvested Restricted Stock as of the Employment termination date shall be
forfeited. Except in the case of a Qualifying Termination, the Company has sole
discretionary authority to determine when a Grantee’s Employment terminates for
all purposes under this Agreement and the Plan.
4.    Escrow of Shares. During the period of time between the Award Date and the
earlier of the date the Restricted Stock vests or is forfeited (the “Restriction
Period”), the Restricted Stock shall be registered in the name of the Grantee
and held in escrow by the Company, and the Grantee agrees, upon the Company’s
written request, to provide a stock power endorsed by the Grantee in blank. If
any certificate is issued during the Restriction Period, it shall bear a legend
as provided by the Company, conspicuously referring to the terms, conditions and
restrictions described in this Agreement. Upon termination of the Restriction
Period, a certificate representing such shares shall be delivered upon written
request to the Grantee as promptly as is reasonably practicable following such
termination.
5.    Code Section 83(b) Election. The Grantee shall be permitted to make an
election under Code Section 83(b), to include an amount in income in respect of
the Award of Restricted Stock in accordance with the requirements of Code
Section 83(b).
6.    Dividends and Voting Rights. The Grantee is entitled to receive all
dividends and other distributions made with respect to Restricted Stock
registered in his name and is entitled to vote or execute proxies with respect
to such registered Restricted Stock, unless and until the Restricted Stock is
forfeited.
7.    Delivery of Shares. The Company shall not be obligated to deliver any
shares of Common Stock if counsel to the Company determines that such sale or
delivery would violate any applicable law or any rule or regulation of any
governmental authority or any rule or regulation of, or agreement of the Company
with, any national securities exchange or inter-dealer quotation system upon
which the Common Stock is listed or quoted. In no event shall the Company be
obligated to take any affirmative action in order to cause the delivery of
shares of Common Stock to comply with any such law, rule, regulation or
agreement.
8.    Notices and Disclosure. Unless the Company notifies the Grantee in writing
of a different procedure, any notice or other communication to the Company with
respect to this Award shall be in writing and shall be delivered:
(a)    by registered or certified United States mail, postage prepaid, to
Insperity, Inc., Attn: General Counsel, 19001 Crescent Springs Drive, Kingwood,
Texas 77339;
(b)    by hand delivery or otherwise to Insperity, Inc., Attn:  General Counsel,
19001 Crescent Springs Drive, Kingwood, Texas 77339; or

4    Officer RS Award_ Feb 2016

--------------------------------------------------------------------------------



(c)    by email to the Company’s General Counsel or his delegate.
Notwithstanding the foregoing, in the event that the address of the Company is
changed, notices shall instead be made pursuant to the foregoing provisions at
the Company’s then current address.
Any notices provided for in this Agreement or in the Plan shall be given in
writing and shall be deemed effectively delivered or given upon receipt or, in
the case of notices delivered by the Company to the Grantee, five days (5) after
deposit in the United States mail, postage prepaid, addressed to the Grantee at
the address specified at the end of this Agreement or at such other address as
the Grantee hereafter designates by written notice to the Company.
The foregoing notwithstanding, the Grantee agrees that the Company may deliver
by email all documents relating to the Plan or this Award (including, without
limitation, prospectuses required by the Securities and Exchange Commission) and
all other documents that the Company is required to deliver to its security
holders (including, without limitation, annual reports and proxy statements).
The Grantee also agrees that the Company may deliver these documents by posting
them on a web site maintained by the Company or by a third party under contract
with the Company. If the Company posts these documents on a web site, such
posting is deemed to notify the Grantee.
9.    Assignment of Award. Except as otherwise permitted by the Committee, the
Grantee’s rights under the Plan and this Agreement are personal; no assignment
or transfer of the Grantee’s rights under and interest in this Award may be made
by the Grantee other than by will or by the laws of descent and distribution or
by a qualified domestic relations order, and this Award is payable during his
lifetime only to the Grantee, or in the case of a Grantee who is mentally
incapacitated, this Award shall be payable to his guardian or legal
representative.
10.    Payment of Par Value. In the event that the Company does not grant shares
of Restricted Stock from the Company’s treasury shares or in consideration of
the Grantee’s past service, the Company’s obligation to deliver the shares of
Restricted Stock to Grantee upon the vesting of such shares shall be subject to
the payment in full of the requisite par value per share of the shares of
Restricted Stock prior to such issuance (collectively, the “Par Value”). The
Grantee approves and authorizes the Company to deduct the Par Value of the
shares of Restricted Stock from the Grantee’s payroll from the Company or its
affiliates, within thirty (30) days after the Award Date. If the Company is
unable to or otherwise does not make such payroll deduction, Grantee
acknowledges and agrees that he shall be responsible for the payment of any and
all federal, state and local taxes on such income if the Company pays the Par
Value on behalf of Grantee.
11.    Withholding. The Company’s obligation to deliver shares of Restricted
Stock to the Grantee upon the vesting of such shares shall be subject to the
satisfaction of all applicable federal, state and local income and employment
tax withholding requirements (the “Required Withholding”). The Company shall
withhold from the Restricted Stock that would otherwise have been delivered to
the Grantee the number of shares necessary to satisfy the Grantee’s Required
Withholding, and deliver the remaining whole shares of Restricted Stock to the
Grantee,

5    Officer RS Award_ Feb 2016

--------------------------------------------------------------------------------



unless the Grantee has made arrangements with the Company for the Grantee to
deliver to the Company cash, a check or other available funds for the full
amount of the Required Withholding by 5:00 p.m. Central Standard Time on the
date the shares of Restricted Stock become vested. The amount of the Required
Withholding and the number of shares of Restricted Stock to be withheld by the
Company, if applicable, to satisfy the Grantee’s Required Withholding, shall be
based on the Fair Market Value of the shares of vested Restricted Stock on the
date prior to the applicable date of vesting and shall be limited to the
withholding amount calculated using the minimum statutory withholding rates.
12.    Stock Certificates. Certificates representing the Common Stock issued
pursuant to the Award will bear all legends required by law and necessary or
advisable to effectuate the provisions of the Plan and this Award. The Company
may place a “stop transfer” order against shares of the Common Stock issued
pursuant to this Award until all restrictions and conditions set forth in the
Plan or this Agreement and in the legends referred to in this Section 12 have
been complied with.
13.    Successors and Assigns. This Agreement shall bind and inure to the
benefit of and be enforceable by the Grantee, the Company and their respective
permitted successors and assigns (including personal representatives, heirs and
legatees), except that the Grantee may not assign any rights or obligations
under this Agreement except to the extent and in the manner expressly permitted
herein.
14.    Right to Employment or Service. The granting of this Award shall not
impose upon the Company any obligation to maintain any Participant as an
Employee and shall not diminish the power of the Company to terminate any
Participant's Employment at any time. The Company and its Subsidiaries reserve
the right to terminate a Grantee’s Employment at any time, with or without
cause.
15.    Severability. If any term, provision, covenant, or condition of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
or unenforceable for any reason, such invalidity, illegality, or
unenforceability shall not affect any of the other terms, provisions, covenants,
or conditions of this Agreement, each of which shall be binding and enforceable.
16.    Governing Law. This Agreement, to the extent not otherwise governed by
mandatory provisions of the Code or the securities laws of the United States,
shall be governed by, construed, and enforced in accordance with the laws of the
State of Texas.
17.    Entire Agreement; Binding Effect. This Agreement shall cover all shares
of Common Stock acquired by the Grantee pursuant to this Agreement, including
any community and/or separate property interest owned by the Grantee’s spouse in
said shares. All terms, conditions and limitations on transferability imposed
under this Agreement upon shares acquired by the Grantee shall apply to any
interest of the Grantee’s spouse in such shares. This Agreement and the 2012
Incentive Plan constitute the entire understanding between the parties regarding
this Award, and

6    Officer RS Award_ Feb 2016

--------------------------------------------------------------------------------



supersedes any and all prior written or oral agreements between the parties with
respect to the subject matter hereof. There are no representations, agreements,
arrangements, or understanding, either written or oral, between or among the
parties with respect to the subject matter hereof which are not set forth in
this Agreement. This Agreement is binding upon the Grantee’s heirs, executors
and personal representatives with respect to all provisions hereof. Except as
set forth herein, this Agreement cannot be modified, altered or amended, to the
detriment of the Grantee, except by an agreement, in writing, signed by both a
duly authorized executive officer of the Company and the Grantee.
INSPERITY, INC.


Award Date: _____________        By:                    
        Name: Eli Jones
Title: Chairman of the
Compensation Committee



7    Officer RS Award_ Feb 2016

--------------------------------------------------------------------------------



ACKNOWLEDGEMENT AND ACCEPTANCE BY THE GRANTEE


I, _________________________, the undersigned Grantee, hereby acknowledge that I
have received a copy of the Insperity, Inc. 2012 Incentive Plan (the “Plan”) and
that I will consult with and rely upon only my own tax, legal and financial
advisors regarding the consequences and risks of the Award. I hereby agree to
and accept the foregoing Restricted Stock Agreement, subject to the terms and
provisions of the Plan and administrative interpretations thereof referred to
above.


GRANTEE:


Date:            







8    Officer RS Award_ Feb 2016